DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 1/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1 and 3. All amendments have been fully considered.
Regarding the amendments to claims 1 and 3, Examiner reconsiders the previous rejection under 35 U.S.C. 102 and determines that the nature of the amended claim language precludes sustaining a rejection based upon the legal standard of 35 U.S.C. 102.  Examiner has opted to withdrawn the rejection under 35 U.S.C. 102 and replace it with a single-reference-based rejection under 35 U.S.C. 103, such that the primary reference is combined with well-known operations of an electronic computing system. 
Examiner’s intention in taking this position is to indicate to Applicant the broad nature of terms and limitations recited in the independent claims. Examiner encourages Applicant to articulate the critical terms in a way that precludes such broad interpretation.

Response to Arguments
Applicant presents arguments with respect to independent claims 1 and 3.  All arguments have been fully considered.
Applicant argues that the primary reference fails to disclose loading a set of key commands and triggering a predetermined event according to the set of key commands; wherein the set of key commands is predetermined by a user according to a key combination function of the electronic device. Examiner responds: Applicant’s arguments and amendments have caused Examiner to reconsider the basis of the previous rejection under 35 U.S.C. 102 and is convinced that the legal basis for such as rejection is not supportable using the primary reference. Examiner withdraws the rejection.  However, Examiner is unwilling to discard the primary reference since it teaches subject matter, which appears to be at the heart of the application’s inventive concept.  In considering the current state of the claims, Examiner takes a reasonably broad interpretation of the recited limitations in light of the vague nature of the terms chosen to articulate the invention. The new rejection under 35 U.S.C. 103 should make clear that the computing terms employed in the claims can easily be interpreted as mundane processes known to even the most elementary computing processes.
Based upon Applicant’s arguments and the application’s specification, Examiner suspects that Applicant’s invention can be distinguished in a way that precludes interpretation of this breadth.  Examiner encourages Applicant to be more specific in the steps and recitation of the recited elements – (for example, “a user”, “a trigger condition”, “loading a set of key commands”, “triggering a predetermined event according to the set of key commands”, “the set of key commands is predetermined by a user according to a key combination function of the electronic device”, and “a key device”).
Applicant also argues that the primary reference requires multiple stages of encryption in order to enable the process, which should disqualify the reference on its face.  Examiner responds: While Applicant appears to make an accurate reading of the reference, the reference is not relied upon to such as level of specificity.  The reference is merely relied on to demonstrate that a system can autonomously be triggered to employ commands to activate a predetermined security protection event. That the reference is able to accomplish more is does not diminish the disclosed technical nature relied upon in support of the rejection. Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Bernaudin (U.S. Pat. App. Pub. 2014/0337638 A1).
Regarding claim 1, Bernaudin discloses: a management method performed by an electronic device, comprising the following steps: determining whether a trigger condition is fulfilled (when the mobile device enters an inactive mode, a command to the operating system instructs the operating system to encrypt data in a particular location. Bernaudin para. 0030. The disclosed cause and effect demonstrates that a determination is made as to whether the trigger condition is fulfilled, which results in the command proceeding to instruct the operating system to proceed with encryption.); and when the trigger condition is fulfilled, loading a set of key commands and triggering a predetermined event according to the set of key commands (upon determining that the inactive mode is entered (the recited triggering condition), the command instructs the operating system to proceed with encryption. Bernaudin para. 0030. According to the triggered commands, executing the encryption process using the CCRYPT encryption algorithm. Bernaudin para. 0030.); and wherein the trigger condition is fulfilled when a power state of the electronic device changes (the trigger condition of the encryption command is the entering of the electronic device into the inactive mode. Bernaudin para. 0030.).  
Bernaudin does not disclose: loading key commands and triggering events according to key commands; wherein the set of key commands is predetermined by a user according to a key combination function of the electronic device.  
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to combine the triggering of a predetermined event by a change in power state of Bernaudin with the standard programming of an electronic computer operations. The recited loading a set of key commands is part of the typical process of computing process. Computer processes are based upon execution of commands that are retrieved from storage memory and when called, they are loaded and executed. Further, a user programs electronic computing devices with sets of keyboard commands (or key commands) designed to activate specific predetermined events. The key combinations, which activate computing events, are necessarily key commands (a programmer literally types keys on a keyboard to define what combination of keys that will command the computer) that are predetermined by programmer (users) according to an established computer lexicon or computing language (recited key combination function) specific to the particular operating system running on the device.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Bernaudin in view of Casey (U.S. Pat. App. Pub. 2008/0198422 A1).
Regarding claim 2, Bernaudin discloses the limitations of claim 1. Bernaudin does not disclose: wherein the predetermined event is logging out of an operation system, locking a monitor of the electronic device, turning down or turning off the monitor of the electronic device, or turning up a volume of the electronic device.
However, Casey does disclose: wherein the predetermined event is logging out of an operation system, locking a monitor of the electronic device, turning down or turning off the monitor of the electronic device, or turning up a volume of the electronic device (context events trigger various functions and operations of an electronic device including low battery state invoking a screen saver to dim the device screen. Casey paras. 0016-0017. See also: chart depicting discrete and threshold actions embedded in paragraph 0017.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data processing and secure storage on an electronic device of Bernaudin with the triggering of turning down the screen in response to a change in power state of the device based upon the teachings of Casey. The motivation being to implement functionality of a device in a context-dependent manner, which avoids ambiguities regarding which function should be invoked to handle various events. Casey para. 0007.

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Bernaudin in view of Horton (U.S. Pat. App. Pub. 2011/0314539 A1).
Regarding claim 3, Bernaudin does disclose: management system of an electronic device, comprising: security procedure comprises the following steps: determining whether a trigger condition is fulfilled (when the mobile device enters an inactive mode, a command to the operating system instructs the operating system to encrypt data in a particular location. Bernaudin para. 0030. The disclosed cause and effect demonstrates that a determination is made as to whether the trigger condition is fulfilled, which results in the command proceeding to instruct the operating system to proceed with encryption.); and when the trigger condition is fulfilled, loading a set of key commands and triggering a predetermined event according to the set of key commands (upon determining that the inactive mode is entered (the recited triggering condition), the command instructs the operating system to proceed with encryption. Bernaudin para. 0030. According to the triggered commands, executing the encryption process using the CCRYPT encryption algorithm. Bernaudin para. 0030.); and wherein the trigger condition is fulfilled when a power state of the electronic device changes (the trigger condition of the encryption command is the entering of the electronic device into the inactive mode. Bernaudin para. 0030.).  
Bernaudin does not disclose: a key device, determining whether to execute a device management program; and an electronic device, wirelessly connected to the key device; wherein when the key device does not execute the management program, the electronic device executes a security procedure; loading key commands and triggering events according to key commands; wherein the set of key commands is predetermined by a user according to a key combination function of the electronic device.
However, Horton does disclose: a key device, determining whether to execute a device management program (the proximity security token must be activated by the user by touching the proximity security token, pressing a button one the token, swiping a finger on an input of the token. Horton para. 0059. An activation step amounts to requiring the proximity security token to determine whether to act in a security management capacity by acting as an additional biometric security factor. Horton para. 0054. While not in use the proximity security token may be in low power mode or sleep mode. Horton para. 0055.); and an electronic device, wirelessly connected to the key device (the wireless communication device determined whether the proximity security token remain in proximity to the wireless communication device. Horton para. 0054. The wireless communication device, using an onboard security application, exchanges signals with a proximity security token to determine whether the proximity security token is in proximity of the wireless communication device. Horton para. 0035.); wherein when the key device does not execute the management program, the electronic device executes a security procedure (the system prompts the user for password authentication protocol is access is desired without detection of the proximity security token present. Horton para. 0043.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data processing and secure storage on an electronic device of Bernaudin with a wireless key device to manage or control security procedures of an electronic device based upon the teachings of Horton. The motivation being to provide a proximity security token that communicates with the electronic device to trigger security measures. Horton para. 0007.
Bernaudin in view of Horton does not disclose: loading key commands and triggering events according to key commands; wherein the set of key commands is predetermined by a user according to a key combination function of the electronic device.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to combine the triggering of a predetermined event by a change in power state of Bernaudin with the standard programming of an electronic computer operations. The recited loading a set of key commands is part of the typical process of computing process. Computer processes are based upon execution of commands that are retrieved from storage memory and when called, they are loaded and executed. Further, a user programs electronic computing devices with sets of keyboard commands (or key commands) designed to activate specific predetermined events. The key combinations, which activate computing events, are necessarily key commands (a programmer literally types keys on a keyboard to define what combination of keys that will command the computer) that are predetermined by programmer (users) according to an established computer lexicon or computing language (recited key combination function) specific to the particular operating system running on the device.
Regarding claim 4, Bernaudin in view of Horton discloses the limitations of claim 3, wherein when the key device executes the device management program, the key device generates and sends a first security signal (the proximity security token sends signals, which can include unique identifiers. Horton para. 0035.); the key device further generates and sends a second security signal within a waiting time period (the wireless communication device detects and measures a series of signals from the token. Horton para. 0048. Proximity of the proximity security token can be determined based upon whether the proximity security token signal sequence is received within a prescribed amount of time. Horton para. 0044.); wherein the electronic device determines whether the first security signal is received from the key device, and when the electronic device receives the first security signal, the electronic device starts to count the waiting time period; wherein the electronic device further determines whether the second security signal is received from the key device within the waiting time period (the wireless communication device determines whether the proximity security token has been absent from the proximity for more than a set period of time, such as thirty minutes, as measured by the internal timer. Horton para. 0048. Making such a determination requires setting a timer to start the waiting period from a first signal until a subsequent signal. The wireless communication device determines if the token is absent for the set period of time. Horton para. 0048.); wherein when the second security signal is not received within the waiting time period by the electronic device, the electronic device executes the security procedure (if the proximity security token is not within the proximity, then the security application locks the wireless communication device and or applications on the wireless commutation device and may, in addition, emit an audible alert. Horton para. 0037.).
Regarding claim 5, Bernaudin in view of Horton discloses the limitations of claim 3, wherein the predetermined event is logging out from an operation system, locking a monitor of the electronic device, turning down the luminance of the monitor of the electronic device, turning off the monitor of the electronic device, or turning up the volume of the electronic device (if the proximity security token is not within the proximity, then the security application locks the wireless communication device and/or applications on the wireless communication device and can additionally enable the speaker to emit an audible alert. Horton para. 0037.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493